Citation Nr: 1341831	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  08-28 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left shoulder rotator cuff tendonitis with impingement syndrome (left shoulder disability).

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to in-service airborne lead exposure. 

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to in-service airborne lead exposure.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, claimed as depression with inability to sleep, to include as secondary to in-service airborne lead exposure.

6.  Entitlement to service connection for coronary artery disease, to include as secondary to in-service airborne lead exposure.

7.  Entitlement to service connection for orthostatic hypotension, claimed as dizzy spells. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to August 1958. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In September 2010, the Veteran and his spouse testified at a hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.

In a May 2011 decision the Board, among other things, denied the Veteran's claims of service connection for peripheral neuropathy of the right and left lower extremities and remanded for additional development his claims of service connection for an acquired psychiatric disorder, coronary artery disease, bilateral hearing loss, and orthostatic hypotension.

The Veteran appealed the May 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2012 Joint Motion for Remand (JMR), the Secretary and the Veteran agreed to vacate and remand the May 2011 Board decision to the extent that it denied service connection for peripheral neuropathy of the right and left lower extremities. 

In an August 2012 rating decision, the RO granted the Veteran's claim of service connection for bilateral hearing loss.  Therefore, this issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue).  

Given the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence) as well as the Veteran's January 2012 statement in support of claim, the Board has recharacterized the issues on appeal to include service connection for an acquired psychiatric disorder other than PTSD as well as service connection for PTSD.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In a January 2012 statement, the Veteran claimed service connection for residuals of lead poisoning.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for peripheral neuropathy of the right and left lower extremities, PTSD, an acquired psychiatric disorder other than PTSD, orthostatic hypotension, and coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The most probative evidence of record shows that the Veteran's left shoulder disability is not related to service and arthritis of the left shoulder did not manifest to a compensable degree within one year of service.


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated by military service and arthritis of the left shoulder may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The claimant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Letters dated in September 2005 and July 2006, prior to the October 2006 rating decision, along with a letter dated in May 2011 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  The May 2011 letter also substantially complied with the Board's remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).    

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the September 2010 Board personal hearing, the VLJ noted the elements of the claim that were lacking to substantiate the claim.  The Veteran was assisted at the hearing by his accredited representative and his representative and the VLJ asked questions to draw out the nature of the in-service injury as well as his current disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and service personnel records as well as his post-service records from St. Mary's Hospital, JFK Memorial Hospital, and West Palm Beach and Miami/Broward/Oakland VA Medical Centers, including all post-1958 treatment records from the Miami/Broward/Oakland VA Medical Center and all post-2010 records from the West Palm Beach VA Medical Center in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In this regard, in July 2006 and September 2006 the National Personnel Records Center (NPRC) notified VA that it did not have any other service treatment records of the Veteran.  Similarly, in June 2012 the Miami/Broward/Oakland VA Medical Center notified VA that it did not have any pre-December 2001 treatment records of the Veteran.  The Veteran received a June 2008 statement of the case and December 2012 supplemental statement of the case.  

As to the service treatment records, where, as here, "service medical records are presumed destroyed, . . . the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The cases, however, do not establish a heightened "benefit of the doubt," but rather only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  The case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  

Similarly, while March 2012 treatment records from the Veteran's cardiac hospitalization at the Miami VA Medical Center make reference to documents that were scanned into Vista Imaging, these scanned document are not found in the paper or virtual claims file.  Nonetheless, the Board finds that adjudication of the current claim of service connection for a musculoskeletal disability may go forward without these cardiac records because they are not relevant evidence.  See, for example, Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009) (holding that VA had no duty to request a Veteran's Social Security Administration (SSA) records when there was no specific allegation that the evidence, reports, or evaluations in conjunction with the SSA decision are relevant to the current claim and the SSA decision found in the record also does not identified testimony, documents, and/or medical reports relating to the Veteran's claim).

Likewise, while the Board remanded the claim in May 2011 to obtain the Veteran's outstanding private treatment records from C. B., M. D. and J. A., M. D. of the Humana Health Plan HMO, these records are not found in the claims file.  Nonetheless, the Board finds that adjudication of this claim may go forward without these records because the Veteran failed to provide VA with the authorizations needed to request them despite being asked to do so in a May 2011 letter.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence.").

The Veteran was also provided with a VA examination in June 2011.  The examination report is adequate and substantially complies with the Remand instructions.  The Board has reached this conclusion because after a review of the record on appeal and after taking a detailed medical history from the claimant as well as after an examination, the examiner provided an opinion as to the origins of the Veteran's disability based on citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall; D'Aries; Dyment, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claims folder shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

The Veteran has asserted that his left shoulder disorder was incurred as a result of in-service injury during events at boot camp when he was trampled and later strained while firing small arms at rifle range.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed at 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to a current disability, post-service treatment records starting in 2001 show the Veteran's complaints of left shoulder/deltoid pain thereafter diagnosed as bursitis, impingement syndrome, rotator cuff tendinitis, degenerative arthritis/mild degenerative joint disease, diffused generalized osteopenia, and degenerative changes.  The June 2011 VA examiner also noted the Veteran history of osteoarthritis and diagnosed degenerative joint disease.

As to service incurrence under 38 C.F.R. § 3.303(a), the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as observable symptoms of the left shoulder disability (i.e., pain and limitation of motion) while on active duty, even when claimed events are not documented in his medical records.  See Davidson, supra.

Nonetheless, the evidence still weighs against the Veteran's claim.  In this regard, the Board notes that none of the available service treatment records document any left shoulder injury or complaints.  The July 1958 separation examiner reported that examination of the upper extremities was normal.  

As to the lay statements from the Veteran, the Board finds that he is not competent to provide a diagnosis of a chronic disability because such an opinion requires medical expertise which he does not have.  See Davidson, supra.  Indeed the Veteran is competent to report on his symptoms of the left shoulder disability because this requires only personal knowledge as it comes to him through his senses, but the medical complexity of his left shoulder disability precludes him from establishing the requisite nexus requirement.  The normal July 1958 separation examination, which affirmatively shows normal findings in service, is more compelling and factors against in-service incurrence.

As to the presumptions found at 38 C.F.R. § 3.309(a), the record does not show the Veteran being diagnosed with arthritis in the left shoulder in the first post-service year.  The record does not show a diagnosis of arthritis in his left shoulder until over 40 years after the Veteran's separation from active duty.  Service connection for arthritis of the left shoulder on a presumptive basis has not been established.  

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), as previously noted, the Veteran's service treatment records show no complaints or findings with regard to a left shoulder injury.  The 1958 examination report affirmatively shows normal findings.  Thus, application of service connection under this theory of entitlement is not warranted.  In any event, even assuming that it is warranted, the evidence still factors against the Veteran's claim in this regard.  The length of time between the Veteran's separation from active duty in 1958 and his first complaints and treatment for a left shoulder disability in 2001 weigh against a finding of continuity.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Moreover, the Veteran's assertions in this regard are not credible.  Rather, they have been inconsistent.  In August 2006 treatment records the Veteran reported on one occasion that he had had left shoulder pain since a fall in 1956 while on active duty and on another occasion that he only had a six year history of shoulder pain.  In December 2006 VA treatment records the Veteran thereafter relates his current shoulder problem to either an in-service injury in 1956 when he was trampled and/or a post-service airplane crash.  The Veteran's inconsistent recollections render his appellate assertions in this regard not credible.

As for service connection under 38 C.F.R. § 3.303(d), a competent and credible opinion finding a causal association or link between the Veteran's left shoulder disability and an established injury, disease, or event of service is not of record.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d).  The most probative medical opinion of record attests to the contrary.  Specifically, the June 2011 VA examiner opined that it was less likely than not caused by or a result of his military service.  In support of this opinion, the examiner stated that the Veteran's left shoulder ". . . symptoms are related to degenerative joint disease which is progressive . . . The degenerative joint disease is present bilaterally which includes the same changes [in both shoulders] . . . There is no clinical evidence of rotator cuff or any other structural disease . . . It is my opinion that his shoulder pains . . . on the left are consistent with age related changes and not any structural problem."  This medical opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

As to the various lay statements from the Veteran and his representative regarding the Veteran's left shoulder disability, the Board finds that diagnosing this disability requires special medical training that lay persons do not have, given the complex medical determination involved.  See Davidson, supra.   The VA examiner has the medical expertise and objectively reviewed the pertinent evidence of record.  Thus, his opinion is more probative.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").

In summary, the most probative evidence of record shows that the Veteran's left shoulder disability was not caused by his military service.  Because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disability and an established injury, disease, or event of service origin, the evidence weighs against the claim in this regard.  38 C.F.R. § 3.303(d).

Accordingly, entitlement to service connection for a left shoulder disability must be denied because the weight of the evidence is against the claim.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, because the most probative evidence of record is against the claim, the Board finds that doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a left shoulder disability is denied.



	(CONTINUED ON NEXT PAGE)


REMAND

Given the April 2012 JMR, the Board finds that a remand is required to obtain a medical opinion as to whether the peripheral neuropathy of the right and left lower extremities are a result of in-service airborne lead exposure during the Veteran's approximately two years of work as a small arms instructor at the Rifle Range Detachment located at the Marine Corps Base in Quantico, VA.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006).  In providing the requested opinion, the examiner should consider the medical literature the Veteran provided regarding a relationship between airborne lead exposure from shooting ranges and developing neurological disorders.  

As to the claim of entitlement to service connection for PTSD, the Veteran reported that it was caused by personal assaults - being hazed while in basic training and being assaulted by fellow inmates while in the brig for several days.  Therefore, a remand is required to provide the claimant with a personal assault letter in compliance with 38 C.F.R. § 3.304(f)(5) (2013) and VA Adjudication Procedural Manual (M21-1MR), Part IV, ii, 1, D, 17 (Developing Claims for Service Connection for PTSD Based on Personal Trauma) (September 8, 2009).  Also see Patton v. West, 12 Vet. App. 272 (1999) (holding that special VA Adjudication Procedure Manual evidentiary procedures apply in PTSD personal assault cases).  

After the Veteran has had an opportunity to provide VA with any of the supporting documentation outlined in 38 C.F.R. § 3.304(f)(5) and M21-1MR, Part IV, ii, 1, D, 17, another medical opinion should be obtained as to the origins of his current PTSD.  See 38 U.S.C.A. § 5103A(d); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

Additionally, with regard to PTSD, the June 2011 VA examination along with the December 2012 addendum are inadequate.  While it was opined that the Veteran's PTSD was caused by hazing and his treatment during a period of punishment while on active duty, neither the hazing incident nor his adverse treatment during a period of punishment have been verified (even though the fact that he was sentenced to 20 days of confinement because of going absent without leave (AWOL) on two occasions has been verified by his service personnel records) and therefore cannot form a basis for a diagnosis of PTSD due to his military service.  See 38 C.F.R. § 3.304(f)(5).  Therefore, a remand for another VA examination is required.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, the Board remanded this claim in May 2011 to provide the Veteran with a psychiatric examination to determine the nature and etiology of his disability.  However, while the appeal was in remand status the Veteran was provided with a PTSD examination in June 2011, not a general psychiatric examination.  Moreover, while the record shows that the Veteran's psychiatric disorders have been diagnosed during the pendency of the appeal as an anxiety disorder and depression, the June 2011 examiner did not provide an opinion as to "whether it is as least as likely as not (50 percent probability or greater) that [these] diagnosed psychiatric disorder[s are] etiologically related to his period of active service, to include the claimed in-service airborne lead exposure."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim" even when the disability later resolves).  Instead, the examination focused entirely on PTSD without explaining if the earlier diagnosed anxiety and depression were misdiagnoses or if his earlier anxiety disorder and depression become another psychiatric disorder such as PTSD.  See 38 C.F.R. § 4.125(b) (2013).  Therefore, the examination is inadequate and a remand for another VA examination is required.  See 38 U.S.C.A. § 5103A(d); Barr, supra; Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).  

As to the claim of entitlement to service connection for orthostatic hypotension, given the Veteran's probative lay claims regarding having problems with an observable symptom of this disorder since service (i.e., dizziness) (Davidson, supra.), a remand is required to obtain a medical opinion as to the nature and etiology of this disability.  See 38 U.S.C.A. § 5103A(d); McLendon, supra.

As to the claim of entitlement to service connection for coronary artery disease as well as the claims of service connection for peripheral neuropathy of the right and left lower extremities, PTSD, an acquired psychiatric disorder other than PTSD, and orthostatic hypotension, the Board also finds that adjudication of these issues must be deferred pending the outcome of the adjudication of the Veteran's new claim of service connection for residuals of lead poisoning.  Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined).

The claims file reflects that the Veteran receives ongoing medical treatment from the West Palm Beach and Miami VA Medical Centers.  However, his post-November 2011 treatment records from West Palm Beach and post-June 2012 treatment records from Miami are not in the claims file, to include record referenced as being scanned into Vista Imaging.  These records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Finally, the May 2011 Remand also directed the RO/AMC to obtain the Veteran's outstanding private treatment records from C. B., M. D. and J. A., M. D. of the Humana Health Plan HMO.  However, these records were not obtained because the Veteran failed to provide VA with an authorization to obtain them.  Nonetheless,  given this remand, VA should make one final attempt to obtain these records.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).

Accordingly, these issues are REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  After obtaining authorizations from the Veteran, obtain and associate with the record his treatment records from C. B., M. D. and J. A., M. D. of the Humana Health Plan HMO.  The request for the authorizations should notify the Veteran that his appeal will be adjudicated without these records if he fails to provide the needed authorizations.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  Obtain and associate with the record all of the Veteran's post-November 2011 treatment records from West Palm Beach VA Medical Center and post-June 2012 treatment records from Miami VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  

3.  Obtain and associate with the record the treatment records that the March 2012 treatment records from the Veteran's cardiac hospitalization at the Miami VA Medical Center say were scanned into Vista Imaging.  All actions to obtain the requested records should be documented fully in the claims file.  

4.  Provide the Veteran with a personal assault letter that fully complies with 38 C.F.R. § 3.304(f)(5) and M21-1MR, Part IV, ii, 1, D, 17, regarding evidence he can provide VA to help support his allegations regarding a personal assault causing his current PTSD.  Specifically, the letter should notify the Veteran that evidence from sources other than his service records may corroborate his account of the stressor incidents (i.e., being hazed while in basic training and being assaulted by fellow inmates while in the brig for several days).  

5.  After undertaking the above development to the extent possible, adjudicate the Veteran's new claim of service connection for residuals of lead poisoning.

6.  After undertaking the above development to the extent possible, provide the Veteran with a neurological examination.  The claims file should be provided to the examiner.  After a review of the record on appeal and an examination, the examiner should provide answers to the following questions:

a.  What are the diagnoses for all of the Veteran's lower extremity neurological disorders? 

b.  As to each lower extremity neurological disorder, is it at least as likely as not (50 percent probability or more) that it was caused by his active duty, including airborne lead exposure while a fire arms instructor for almost two years while on active duty, or has continued since service?

c.  As to each lower extremity neurological disorder, is it at least as likely as not (50 percent probability or more) that it was caused or aggravated by lead poisoning?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his disorders (i.e., pain, tingling, numbness, etc. . .) while on active duty and since that time even when his records are negative for symptoms of or a diagnosis; the multiple medical studies, internet articles, occupational safety manuals, and treatise evidence the Veteran provided regarding working at a rifle range placed individuals at a risk for exposure to lead; and the claims regarding lead exposure causing neurological problems.

In providing answers to the above questions, if the examiner concludes that none of the Veteran's post-service lower extremity neurological disorders are due to or have continued since service, the examiner must provide a medical reason for his or her conclusion and mere citation to negative evidence such as the fact that service treatment records and the post-service record being negative for the disorder for years after his separation from military service is not a sufficient basis for the medical opinion.  

7.  After undertaking the above development to the extent possible, provide the Veteran with a psychiatric examination.  The claims file should be provided to the examiner.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  What are the diagnoses for all of the Veteran's post-service acquired psychiatric disorders? 

b.  If the diagnosed post-service acquired psychiatric disorders do not include anxiety and depression, the examiner should explain the reasoning for not diagnosing these two psychiatric disorders given the diagnoses found in the record, including whether the earlier diagnoses were misdiagnoses and/or whether the anxiety and depression had now become another psychiatric disorder such as PTSD.

c.  As to each acquired psychiatric disorder including anxiety and depression, is it at least as likely as not (50 percent probability or more) that it was caused by his active duty, including airborne lead exposure while a fire arms instructor for almost two years while on active duty, or has continued since service?

d.  As to any psychosis, is it at least as likely as not (50 percent probability or more) that it manifested itself to a compensable degree in the first post-service year?

e.  As to PTSD, is it at least as likely as not (50 percent probability or more) that the Veteran has a diagnosis in accordance with the AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV) due to any confirmed in-service stressor?

f.  As to each acquired psychiatric disorder including anxiety, depression, and PTSD is it at least as likely as not (50 percent probability or more) that it was caused or aggravated by lead poisoning?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his psychiatric disorders (i.e., being depressed and having nightmares, panic attacks, anxiety, etc. . .) while on active duty and since that time even when his records are negative for symptoms of or a diagnosis; the multiple medical studies, internet articles, occupational safety manuals, and treatise evidence the Veteran provided regarding working at a rifle range placed individuals at a risk for exposure to lead; the claims regarding lead exposure causing psychiatric problems; while the record may not contain objective evidence of his in-service personal assault, the claimant is considered competent and credible to report on what he saw and experienced; and the fact that lay evidence is sometimes enough to verify the occurrence of an in-service event or injury to establish service connection for an acquired psychiatric disorder under 38 C.F.R. § 3.303 even though stressors not related to fear of hostile enemy action need to be verified to establish service connection for PTSD under 38 C.F.R. § 3.304(f).

In providing answers to the above questions, if the examiner concludes that none of the Veteran's post-service acquired psychiatric disorders are due to or have continued since service the examiner must provide a medical reason for his or her conclusion and mere citation to negative evidence such as the fact that service treatment records and the post-service record being negative for any acquired psychiatric disorder for years after his separation from military service is not a sufficient basis for the medical opinion.  

8.  After undertaking the above development to the extent possible, provide the Veteran with a VA examination to determine the origins of his orthostatic hypotension.  The claims file should be provided to the examiner.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that orthostatic hypotension was caused by the Veteran's active duty?

b.  Is it at least as likely as not (50 percent probability or more) that orthostatic hypotension was caused or aggravated by lead poisoning?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his disorder (i.e., dizziness, etc. . .) while on active duty and since that time even when his records are negative for symptoms of or a diagnosis.

In providing answers to the above questions, if the examiner concludes that the orthostatic hypotension is not due to service the examiner must provide a medical reason for his or her conclusion and mere citation to negative evidence such as the fact that service treatment records and the post-service record being negative for the disorder for years after his separation from military service is not a sufficient basis for the medical opinion.  

Each VA examiner is advised that if he or she cannot provide answers to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information must be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

In providing answers to the above questions the examiner is advised that the term aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation. 

9.  After adjudicating the Veteran's new claim of service connection for residuals of lead poisoning, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal including 38 C.F.R. § 3.304(f).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


